Citation Nr: 1205728	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from October 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  Subsequently, the New York, New York, RO assumed jurisdiction.  

The Veteran appeared at a videoconference hearing before the undersigned at the RO in October 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

During the Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits, and that the decision was based in part upon his back disability (Hearing transcript, at 7).  The Board notes that VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As the SSA disability determination and records underlying it appear relevant to the claim, a remand is warranted to obtain these records.

The Veteran was afforded a February 2009 VA spine examination and the examiner offered an opinion as to the etiology of the Veteran's back disability.  Should the SSA disability determination records contain evidence conflicting with any facts underlying the examiner's opinion, a new opinion should be requested that takes account of these facts, or a new examination should be ordered if necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Social Security Administration (SSA) should be contacted and all records of medical treatment and examination associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file, and action should be taken to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, the AMC/RO should perform any other actions deemed appropriate, to include returning the claims folder to the VA examiner who performed the June 2009 VA examination for further review and additional opinion following receipt of the SSA records, or ordering a new examination, if deemed necessary by the RO.  Thereafter, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



